FILED
                             NOT FOR PUBLICATION                           DEC 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHANKAR SINGH DAROCH,                            No. 11-70464

              Petitioner,                        Agency No. A077-426-968

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 21, 2014**
                               San Francisco, California

Before: GOULD and WATFORD, Circuit Judges, and OLIVER, Chief District
Judge.***

       1. Shankar Singh Daroch, a native and citizen of India, petitions for review

of the BIA’s dismissal of his appeal from an IJ’s decision denying his application

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Solomon Oliver, Jr., Chief District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
                                                                         Page 2 of 3
for asylum. Daroch has been seeking asylum since December 1998. This is the

second time his case has come before the Ninth Circuit—in 2004, this court

reversed an IJ’s adverse credibility determination and remanded the case to the

BIA. Daroch v. Ashcroft, 96 F. App’x 541, 542 (9th Cir. 2004). The BIA, in turn,

remanded the case to an IJ, who denied Daroch’s application on two alternative

grounds: first, that Daroch was not credible; and second, that Daroch could safely

relocate elsewhere in India. The BIA upheld the IJ’s decision on the relocation

issue alone.

      2. As the BIA did, we decline to address the IJ’s credibility finding, and

instead assume without deciding that Daroch’s testimony was credible.

Nonetheless, substantial evidence supports the BIA’s conclusion that the

government rebutted any presumption of a well-founded fear of persecution. See 8

C.F.R. § 1208.13(b)(1). The government submitted a great deal of evidence

concerning country conditions, including reports from the State Department and

from foreign governments indicating, among other things, that Sikhs occupy high

levels of government and travel and worship freely throughout the country.

Further, the evidence suggests that local police in the Punjab have neither the

inclination nor the resources to pursue low-level members of the Akali Dal Mann

Party, and Daroch, formerly a very junior military officer, introduced no evidence
                                                                          Page 3 of 3
that he had a significant role in Party affairs. Finally, Daroch himself admitted he

could relocate to one of the many Sikh communities in India outside the Punjab.

      3. The IJ did not abuse his discretion in refusing to grant a continuance so

that Daroch might obtain the testimony of an expert witness. Daroch had sufficient

time before the hearing to arrange for such testimony, which would not have been

material in any case, as it could have helped Daroch only with respect to

credibility. Because this court accepts Daroch as credible for the purposes of this

appeal, any error would have been harmless.

      4. Daroch’s due process claim also lacks merit. We agree with the BIA that

the IJ never abandoned his role as an impartial judge.

      PETITION DENIED.